     Case 3:19-cv-02119-DMS-AGS Document 49 Filed 06/25/20 PageID.1372 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                SOUTHERN DISTRICT OF CALIFORNIA
10
      CRISTIAN DOE, et al.,                                       Case No. 19cv2119 DMS AGS
11
                       Petitioners,
12                                                                ORDER GRANTING UNOPPOSED
             v.                                                   MOTION FOR AN EXTENSION OF
13                                                                TIME OF ALL PENDING
      KEVIN K. McALEENAN, Acting                                  DEADLINES, INCLUDING THE
14    Secretary of Homeland Security; et. al.,                    TIME TO ANSWER OR
                                                                  OTHERWISE RESPOND TO THE
15                    Respondents.                                COMPLAINT
16
              FOR GOOD CAUSE SHOWN, the Unopposed Motion for a 60-day Extension of
17
      Time of all pending deadlines, including the time to Answer or Otherwise Respond to the
18
      Complaint, is GRANTED. Respondents must file their Answer or Response to the
19
      Complaint no later than September 4, 2020.
20
              IT IS SO ORDERED.
21
22
      Dated: June 25, 2020
23
24
25
26
27
28                                                            1

      Order Granting Unopposed Motion for Extension of Time                          19cv2119 DMS (AGS)
